                         Case 1:15-cr-00379-PKC Document 237-1 Filed 01/27/21 Page 1 of 4
 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/honduran-president-hernandez-implicated-in-drug-trade-11610254811


U.S.

Honduran President Hernández Implicated
in Drug Trade
Incoming Biden administration faces challenge in dealing with Honduran corruption




Honduran President Juan Orlando Hernández received millions of dollars from drug traf ickers,
according to new allegations.
PHOTO: MOISES CASTILLO ASSOCIATED PRESS


By José de Córdoba
Jan. 10, 2021 12 00 am ET


           Listen to this article
           5 minutes


MEXICO CITY—New York federal prosecutors made new allegations that Honduran
President Juan Orlando Hernández, a key Trump administration ally in eﬀorts to stop
illegal migrants, received millions of dollars from drug traﬃckers to help export tons of
cocaine to the U.S.

The allegations against Mr. Hernández came in a ﬁling made Friday night in the Southern
District of New York in the case of Geovanny Fuentes Ramirez, an alleged Honduran drug
traﬃcker who is in prison in New York, and is alleged to have run a lab that produced
hundreds of tons of cocaine a month.
                 Case 1:15-cr-00379-PKC Document 237-1 Filed 01/27/21 Page 2 of 4
In the most explosive allegation in the ﬁling, it said the president, 52 years old, boasted to
Mr. Fuentes Ramirez that “he wanted to shove the drugs right up the noses of the
gringos.”


NEWSLETTER SIGN-UP


The 10-Point.
A personal, guided tour to the best scoops and stories every day in The
Wall Street Journal.




  PREVIEW                                                                          SUBSCRIBE



The claims underscore the diﬃcult challenge posed by Honduras, one of the poorest
countries in the hemisphere, to the incoming Biden administration. President-elect Joe
Biden has promised a new emphasis on economic development, ending corruption and
promoting the rule of law as a way of attacking the deep-rooted causes that push
migrants from Central American countries to journey to the U.S.

“It will be a crucial test for the Biden administration,” said Michael Shifter, president of
the Inter-American Dialogue, a Washington-based think tank. “It’s a government and a
president who are very suspect of being involved in drug traﬃcking.”

The allegations aren’t the ﬁrst against the president, whose brother Juan Antonio
Hernández was convicted of drug traﬃcking in 2019. During that trial, testimony also
implicated the president in protecting drug traﬃckers in exchange for bribes.



President Hernández is referred to in the ﬁling against Mr. Fuentes as CC-4, or co-
conspirator four, identiﬁable by references to his political position and by references to
his younger brother. Mr. Hernandez, who was also listed as an unnamed co-conspirator in
his brother’s trial, hasn’t been charged with any crime.

In a tweet, the Honduran government denied the allegations against Mr. Hernández. “The
claim that Pres. Hernandez supposedly accepted drug money from a Geovanny Daniel
Fuentes Ramirez, or gave protection or coordination to drug traﬃckers is 100% false,” an
                  Case 1:15-cr-00379-PKC Document 237-1 Filed 01/27/21 Page 3 of 4
oﬃcial Honduran government twitter account said. The allegations were “based on lies of
confessed criminals who seek revenge and to reduce their sentences.”

The ﬁling alleges Mr. Hernández boasted of looting the country’s social security fund as
well as U.S.-donated relief funds through fraudulent nongovernmental organizations.

During his brother’s trial in New York, U.S. prosecutors said the younger Hernández
received $1 million from legendary Mexican drug kingpin Joaquín “El Chapo” Guzmán
Loera to fund the president’s political movement, a claim then denied by the Honduran
government. The newest ﬁling repeats that accusation. Mr. Guzmán was found guilty and
is serving a life sentence.

“Because of my struggle against organized crime, I am the victim of a smear campaign led
by drug traﬃckers, gang members, corrupt and purged police, confessed killers, colluding
businessmen who ﬁnance these criminals, and politicians,” Mr. Hernández said in a 2019
speech at the United Nations as his brother went to trial.

The ﬁling says that in meetings in 2013, Mr. Fuentes Ramirez paid the president, then a
candidate, “tens of thousands of dollars” to ensure the Honduran military protected his
drug shipments.

The money also bought legal immunity and safety from extradition, the ﬁling said. In
exchange, Mr. Fuentes Ramirez allegedly agreed to work with President Hernández,
reporting to his younger brother Juan Antonio, the ﬁling said.

President Hernández assumed power in 2014 and was re-elected in 2017, amid widespread
allegations of fraud, for a term that ﬁnishes in January 2022. In the aftermath of the
election, protesters took to the streets for weeks.

Under the Trump administration, the U.S. has been willing to overlook the charges of
electoral fraud, corruption and drug traﬃcking dogging the president, who has been a
willing partner in curbing illegal immigration to the U.S., the Trump administration’s
priority in the region. In 2019, Mr. Hernandez signed an agreement to send some asylum
seekers from third countries to Honduras.



“Hernandez did everything the Trump administration asked on immigration, and he got a
free pass on corruption issues,” says Mr. Shifter. “Now, he won’t get a free pass. It will be a
radical shift.”
                         Case 1:15-cr-00379-PKC Document 237-1 Filed 01/27/21 Page 4 of 4
Write to José de Córdoba at jose.decordoba@wsj.com

Appeared in the January 11, 2021, print edition as 'U.S. Probe Implicates Honduran President.'




 Copyright © 2021 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.
